FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (“Amendment”) is effective as of May 12, 2008, and is entered
into between Foamex International Inc., a Delaware corporation and its primary
operating subsidiary Foamex L.P. (together with their subsidiaries, successors
and assigns, the “Company”) and Robert M. Larney (“Executive”). Capitalized
terms used but not defined herein have the meanings ascribed to such terms in
the Agreement (defined below).

WHEREAS, Executive and the Company entered into an employment agreement dated as
of August 6, 2007 (the “Agreement”), pursuant to which Executive serves as
Executive Vice President and Chief Financial Officer of the Company.

WHEREAS, the Company and Executive desire to amend the Agreement as provided in
this Amendment and agree that all other terms and conditions of the Agreement
shall otherwise remain in place, except as expressly amended herein.

NOW THEREFORE, for and in consideration of the premises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties to this Amendment hereby agree as follows:

I.          Amendments to Agreement. The parties hereby agree to amend the
Agreement as follows:

A.          Section 6.1 of the Agreement shall be amended by adding at the end
of the last sentence thereof the following:

“In addition, the parties hereby agree that notwithstanding anything to the
contrary set forth herein, the consummation of the transactions contemplated by
the Equity Commitment Agreement, dated April 1, 2008, between the Company and
each of D.E. Shaw Laminar Portfolios, L.L.C., Sigma Capital Associates, LLC,
CDGO, LLC and Q Funding III, L.P, will not constitute a Change in Control for
purposes of Section 5.4, Section 5.6 and Section 6.1 of this Agreement; provided
that, notwithstanding the foregoing nothing shall in any way operate to the
limit the rights that Executive would otherwise be entitled to under Exhibit C
of this Agreement.”

II.

Acknowledgments.

A.        Executive acknowledges and agrees that, by signing this Amendment,
notwithstanding any provision of the Agreement or the Amendment to the contrary,
he waives any right or alleged right that he has, or may have, to (i) the
vesting of Executive’s outstanding equity and long-term incentive awards
pursuant to Section 6.1 of the Agreement or on account of any claim that the
Company breached the Agreement, including any right to accelerated vesting of
outstanding equity and long-term incentive awards in connection therewith, based
on, arising out of or in connection with any fact, event, occurrence, omission
or other matter or thing occurring prior to the date of this Amendment,
including, without limitation, any fact, event, occurrence, omission or other

 

2

--------------------------------------------------------------------------------

 



 

matter or thing relating to the negotiation and execution of the transactions
contemplated by the Equity Commitment Agreements, dated April 1, 2008, between
the Company and each of D.E. Shaw Laminar Portfolios, L.L.C., Sigma Capital
Associates, LLC, CDGO, LLC and Q Funding III L.P (the “Transaction”), or (ii)
the accelerated vesting of Executive’s outstanding equity and long-term
incentive awards upon the consummation of the Transaction.

B.        Executive acknowledges that he has reviewed the provisions of this
Amendment and considered the effect of these provisions on the Agreement, has
had adequate opportunity to consult with counsel with respect to these
provisions and fully and freely consents to the terms of this Amendment.

III.

Miscellaneous.

A.        This Amendment may be executed in counterparts, each of which shall be
deemed to be an original and all of which together shall constitute one and the
same instrument.

B.        Except as provided herein, the provisions of the Agreement are and
shall remain in full force and effect.

C.        This Amendment shall become effective as of the date first above
written.

[Remainder of Page Intentionally Left Blank]

[Signature Page to Follow]

 

3

--------------------------------------------------------------------------------

 



 



IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by a
duly authorized officer of the Company, and Executive has executed this
Amendment, each as of the day and year first above written.

 

 

 

EXECTUIVE

 

 

 

/s/ Robert M. Larney

 

Robert M.

 

 

 

 

 

FOAMEX INTERNATIONAL INC.

 

 

 

By:     /s/ Michael V. Johnson

 

Title: Senior Vice President, Human Resources

 

 

 

 

 

FOAMEX L.P.

 

 

 

By:     /s/ Michael V. Johnson

 

Title: Senior Vice President, Human Resources

 

 